Third District Court of Appeal
                               State of Florida

                           Opinion filed March 6, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2154
                         Lower Tribunal No. 16-27307
                             ________________


                               Alirio Grisales,
                                    Appellant,

                                        vs.

                                 Beatriz Eber,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, John
Schlesinger, Judge.

      Leto | Bassuk, and Brian L. Elstein, Larry Bassuk and Justin C. Leto, for
appellant.

      GrayRobinson, P.A., and Jack R. Reiter and Robert C. Weill, for appellee.


Before EMAS, C.J., and SALTER and HENDON, JJ.

      PER CURIAM.
      Alirio Grisales appeals final summary judgment entered in favor of Beatriz

Eber on his claim for negligence. We affirm. See Fuentes v. Sandel, Inc., 189 So.

3d 928 (Fla. 3d DCA 2016); Clerkin v. Kendall Town & Country Assocs., Ltd.,

535 So. 2d 288 (Fla. 3d DCA 1988); Cecile Resort, Ltd. v. Hokanson, 729 So. 2d

446 (Fla. 5th DCA 1999) (noting that owner’s insistence that work be completed

the next day did not amount to exercise of control over project such that owner

owed a duty of care to an independent contractor).

      Affirmed.




                                        2